164 S.W.3d 774 (2005)
In re Luis JARAMILLO.
No. 06-05-00066-CV.
Court of Appeals of Texas, Texarkana.
Submitted May 16, 2005.
Decided May 17, 2005.
Luis Jaramillo, New Boston, pro se.
Before MORRISS, C.J., ROSS and CARTER, JJ.

OPINION
Opinion by Justice ROSS.
Luis Jaramillo, an inmate with the Texas Department of Criminal Justice, has filed a petition for writ of mandamus asking us to order the Honorable Jeff Addison, *775 Judge of the County Court at Law of Bowie County, to conduct a hearing pursuant to Rule 145 of the Texas Rules of Civil Procedure regarding Jaramillo's affidavit of indigency.
Jaramillo appears to have filed a lawsuit December 29, 2004, in the County Court at Law, alleging the conversion of his personal property. According to the petition for writ of mandamus filed with this Court, Jaramillo also filed an "Application To Proceed in Forma Pauperis" with the trial court. The trial court issued an order April 5, 2005, denying Jaramillo's "Application To Proceed in Forma Pauperis." The trial court further ordered Jaramillo to pay court costs associated with the case by October 1, 2005.
We asked for the trial court to file a response to Jaramillo's petition for writ of mandamus. The trial court has now informed us that it vacated the order denying Jaramillo's application to proceed as an indigent. The trial court also, however, dismissed Jaramillo's case, without prejudice, for want of jurisdiction. The trial court did so after determining the value of damages being sought in Jaramillo's petition was $120.00, an amount that is below the $500.00 minimum threshold for civil cases filed in a statutory county court. See TEX. GOV'T CODE ANN. § 25.003(c)(1) (Vernon 2004).
Because the trial court has vacated the disputed order, and because there is no longer a case or controversy related to the underlying petition for writ of mandamus, we dismiss Jaramillo's petition as moot.